Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15 and 17-18, drawn to a method for producing hard metal powder.
Group II, claim 16, drawn to a hard metal powder.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a hard metal powder, this technical feature is not a special Fang et al. (CN 105648383 A) (hereinafter “Fang”).  

Fang teaches a WC-Co metal powder that has high hardness (Fang, [0008]). 

Therefore, since the limitations fail to define a contribution over Fang, they fail to constitute a special technical feature and hence there is a lack of unity between the cited claims. 

During a telephone conversation with Jonathan Roberts on 15 September 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15 and 17-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 16 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of record is more than 150 words in length.

Claim Objections
Claims 1, 4, and 8 are objected to because of the following informalities:  
Claim 1, line 2: amend “manufac-turing” to “manufacturing”
Claim 1, line 4: amend “in water water soluble raw materials” to “water soluble raw materials in water”
Claim 1, line 6: amend “precur-sor” to “precursor”
Claim 1, line 7: amend “the raw materials” to “the water soluble raw materials”
Claim 1, line 9: amend “re-move” to “remove”
Claim 1, line 10: amend “the raw materials” to “the water soluble raw materials”
Claim 4, line 1: amend “the binder” to “the metallic binder”
Claim 4, line 2: amend “com-prises” to “comprises”
Claim 4, line 2: delete “the”
Claim 6, line 2: amend “the binder” to “the metallic binder”
Claim 8, line 2: amend “com-prises” to “comprises”
Claim 8, line 2: amend “NH3 and H2O” to “NH3 and H2O”
Claim 15, line 1: amend “the agglomerates” to “the agglomerates of carbides”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the hot gas" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner is interpreting claim 13 as being dependent on claim 12 rather than claim 1. Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-4, 6-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 105648383 A) (hereinafter “Fang”) as evidenced by a machine translation of Fang et al. (CN 105648383 A) provided by applicant on 8/16/2019 (hereinafter “Fang1”).
	The Examiner has provided an additional machine translation of CN 105648383 A. The citation of the prior art in this rejection refers to the machine translation provided by the Examiner.

Regarding claims 1, 2, 4, 8, 9, 10, 11, 17, and 18, Fang teaches a method for preparing a WC-Co composite powder (i.e., hard metal powder suitable for manufacturing hard metal products comprising metal carbides (WC) and a metallic binder (Co)) for thermal spraying, where a water-soluble tungsten source and a water soluble cobalt source are mixed with water to form a tungsten-cobalt composite salt solution, which is then dried and crystallized in a spray drying tower to obtain hollow-shell spherical tungsten-cobalt composite salt precursor powder (Fang, [0010]). Fang also teaches that the use of water-soluble tungsten and cobalt sources and spray mixing method greatly improves the uniformity of the components, i.e., homogenously distributed throughout the precursor powder (Fang, [0032]). 
3 in the powder (Fang, [0011] and [0039]). 
Fang also teaches that the calcined powder is subjected to ball milling and crushing treatment and then mixed with a carbon source water or alcohol to form a composite suspension slurry, which is then dried and crystallized in a spray drying tower to obtain a tungsten-cobalt-carbon composite precursor powder, wherein the alcohol is ethanol, as evidenced by page 6, line 22 of Fang1 (Fang, [0012-0013]). 
Fang then teaches that the calcined powder is put into a carbonization furnace in a hydrogen atmosphere to obtain WC-Co composite powder at a temperature of 900-1400°C wherein the obtained WC-Co thermal spray powder has high component uniformity (Fang, [0015] and [0023]). 
The combination of the water-soluble tungsten source and cobalt source in water to form a salt solution of Fang corresponds to a) dissolving in water, water soluble raw materials comprising a hard particle source and a metallic binder source to form an aqueous solution of the present invention. Drying the salt solution resulting in improved uniformity of Fang corresponds to b) drying in a drying process the aqueous solution to form a precursor powder having the raw materials homogenously distributed throughout the precursor powder of the present invention. 
The calcining in an inert atmosphere at 300-600°C of Fang corresponds to c) decomposing the precursor powder in a first heat treatment step by heating it in a temperature of 370°C to 430°C in an inert atmosphere to re-move gas evolved in the decomposition of the raw materials of the present invention. The range of Fang encompasses the range of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
The ball milling and mixing with water or alcohol to form a suspension slurry of Fang corresponds to d) grinding the precursor powder and mixing it with a liquid media to produce a suspension of the present invention.
Given that the method and material of making a WC-Co composite powder of Fang are substantially identical to the method and material of producing a hard metal powder as used in the present invention, as set forth above, it is clear that the WC-Co composite powder of Fang would inherently agglomerate the precursor powder during the spray drying step e) as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Putting the calcined powder into a carbonization furnace in a hydrogen atmosphere to obtain WC-Co composite powder at a temperature of 900-1400°C of Fang corresponds to f) heat treating the agglomerated precursor powder in a second heat treatment step at 900 °C to 1150 °C in an inert atmosphere to form a hard metal powder containing agglomerates of carbides evenly distributed and bonded to a metallic matrix of the present invention. The range of Fang encompasses the range of the present invention. 
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

The water-soluble tungsten source of Fang corresponds to wherein the hard particle source in step a) comprises one or more of the chemical elements W, Cr, V, Ti, Zr, Mo, Ta, Nb and C of claim 2 of the present invention. The water-soluble cobalt source of Fang corresponds to wherein the binder source in step a) comprises one or more of the chemical elements Co, Cr, Ni and Fe of claim 4 of the present invention. The removal of residual moisture (free water, crystal water, etc.) and ammonia, i.e., NH3 in the powder during calcining of Fang corresponds to wherein the gas removed in step c) comprises NH3 and H2O of claim 8 of the present invention. The calcined powder subjected to ball milling of Fang corresponds to wherein the precursor powder is grinded in step d) in a ball mill of claim 9 of the present invention. The mixture of the calcined milled powder with water of Fang corresponds to wherein the liquid media in step d) is water of claims 10 and 17 of the present invention. The mixture of the calcined milled powder with alcohol, i.e., ethanol of Fang corresponds to wherein the liquid media in step d) is ethanol of claims 11 and 18 of the present invention.

Regarding claim 3, Fang also teaches that the water-soluble tungsten source is can be ammonium meta tungstate (Fang, [0019]). Given that the material and method of the method for preparing a WC-Co composite powder for thermal spraying of Fang is substantially identical to the material and method of the present invention, as set forth above, it is clear that the In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 6, Fang also teaches that the water-soluble cobalt source can be cobalt acetate (Fang, [0019]). The cobalt acetate of Fang corresponds to wherein the binder source in step a) comprises cobalt acetate forming a Co (cobalt) source of the present invention. 

Regarding claim 7, Fang also teaches that the reaction conditions of the spray mixing include the inlet air temperature is 150-260°C (Fang, [0032]). The Specification of the present invention states that drying process in step b) is preferably in hot air having a temperature above 100°C, i.e., hot gas (Specification, pg. 4, lines 3-6). The inlet air temperature of Fang corresponds to wherein the drying process in step b) is a spray drying process carried out in a hot gas of the present invention. 

Regarding claim 12, Fang also teaches that the reaction conditions of the spray mixing include the inlet air temperature is 150-260°C (Fang, [0037]). The inlet air temperature of Fang corresponds to wherein the drying process in step b) is a spray drying process carried out in a hot gas without a reducing agent of the present invention.

 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fang as applied to claim 1 above and further in view of Kanerva et al., Chemical synthesis of WC-Co from water-soluble precursors: The effect of carbon and cobalt additions to WC synthesis, Int. Journal of Refractory Metals and Hard Materials (Dec. 18, 2015) (hereinafter “Kanerva”).

Regarding claim 5, while Fang teaches adding a carbon source after ball milling, Fang does not explicitly disclose wherein the hard particle source in step a) comprises glycine forming a C (carbon) source.
With respect to the difference, Kanerva teaches a method of forming a WC-Co powder where glycine is added as a carbon source to the raw materials (Kanerva, pg. 70 “Materials and methods”). 
As Kanerva expressly teaches carbon is capable to reduce tungsten and a reducing gas atmosphere is then not needed when the carbon is homogeneously distributed in the solution (Kanerva, pg. 70, Column 1, paragraph 1). 
Fang and Kanerva are analogous art as they are both drawn to a method of making a WC-Co composite powder (Fang, [0001]; Kanerva, Abstract).
In light of the motivation to add glycine to the raw materials as taught in Kanerva above, it therefore would have been obvious to one of ordinary skill in the art to add glycine to the water-soluble tungsten and cobalt sources of Fang in order to reduce tungsten and a reducing gas atmosphere is then not needed when the carbon is homogeneously distributed in the solution, and thereby arrive at the present invention. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fang as applied to claims 1 and 12 above and further as evidenced by Knunz et al. (US 2003/0075012 A1) (hereinafter “Knunz”).

Regarding claim 13, while Fang teaches that the ball milled powder is dried and crystallized in a spray drying tower to obtain a tungsten-cobalt-carbon composite precursor powder (Fang, [0012-0013]), Fang does not explicitly disclose that the hot gas in step e) is air.
With respect to the difference, Knunz teaches a method for producing hard metal grade powder, in which during the spray drying process, the use of air can be used as the drying gas (Knunz, [0034]).
As Knunz expressly teaches, the use of air makes the process extremely cost-effective (Knunz, [0034]).
Fang and Knunz are analogous are as they are both drawn to a method to produce hard metal particles (Fang, [0001]; Knunz, Abstract).
In light of the motivation to use air as the drying medium as taught in Knunz above, it therefore would have been obvious to one of ordinary skill in the art to use air in the spray drying tower of Fang, in order to make the process extremely cost-effective, and thereby arrive at the present invention. 




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fang as applied to claim 1 above and further as evidenced by Kim et al. (US 6293989 B1) (hereinafter “Kim”).

Regarding claim 14, while Fang teaches the calcined powder is put into a carbonization furnace in a hydrogen atmosphere (Fang, [0015]), Fang does not explicitly disclose that the inert atmosphere in step f) is argon.
With respect to the difference, Kim teaches a method for producing nanophase WC/TiC/Co composite powder, in which during the reduction and carburization process, a reductive atmosphere of H2 or CO, or Ar is used (Kim, Column 4, lines 25-33).
As Kim expressly teaches, the kinetics of the synthesis depend on several factors including the type of reaction gas and can affect the changes in phase composition (Kim, Column 4, lines 33-40).
Fang and Kim are analogous are as they are both drawn to a method to produce hard metal particles (Fang, [0001]; Kim, Abstract).
In light of the disclosure of Kim of the equivalence and interchangeability of using an inert atmosphere in the carbonization furnace as disclosed in Fang (Fang, [0015]), with argon as presently claimed, it would therefore have been obvious to one of ordinary skill in the art to use argon as the inert atmosphere in the carbonization furnace in Fang, in order to affect desirable changes in phase composition, depending on the end use, and thereby arrive at the present invention.



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fang as applied to claim 1 above and further in view of Strutt et al. (US 2001/0004473 A1) (hereinafter “Strutt”).

Regarding claim 15, while Fang teaches that the grain size of the WC grain size is less than 100nm, i.e., a nanoparticle (Fang, [0042]), Fang does not disclose a grain size of the agglomerations being 5-50µm.
With respect to the difference, Strutt teaches a nanoparticle precursor solution that is used in conventional thermal spray deposition for the fabrication of high-quality nanostructured coatings where agglomerated particles are formed by suspending nano-structured powder in a liquid medium and then spray-drying in hot air to form solid spherical particles with a mean diameter of 10-50µm (Strutt, [0019] and [0036]).
As Strutt expressly teaches, that during thermal spraying, the small size of the carbide grains of the agglomerated nanostructured particles allow the particles to rapidly dissolve in the molten matrix to produce a "mushy" cermet particle where the mushy particle will readily flow upon impact with the substrate to form a highly adherent dense coating with low porosity (Strutt, [0040]). Strutt also teaches a high impact velocity of the mushy nanostructured cermet particles facilitates improved spreading and adhesion to the substrate surface (Strutt, [0040]).
Fang and Strutt are analogous art as they are both drawn to a method of forming particles through use of a spray drying system (Fang, [0013]; Strutt, [0029]).
In light of the motivation to have agglomerates with a mean particle diameter of 10-50µm as taught in Strutt above, it therefore would have been obvious to one of ordinary skill in the art to have agglomerates having a size of 10-50µm in Fang in order to rapidly dissolve in the molten matrix to produce a "mushy" cermet particle where the mushy particle will readily flow upon 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732